TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 5, 2016



                                     NO. 03-15-00651-CV


  The Estate of Harvey L. Schwartz, Deceased, by and through the Independent Executor
          of the Estate of Harvey L. Schwartz, Kenneth C. Schwartz, Appellant

                                                v.

           The Estate of Dorothy J. Schwartz, Deceased; Michael Wayne Taylor;
                             and Tana Sue Pyssen, Appellees




        APPEAL FROM 391ST DISTRICT COURT OF TOM GREEN COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
      DISMISSED ON APPELLEES’ MOTION ON MOTION FOR REHEARING –
                       OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on June 2, 2014. We withdraw our

opinion and judgment dated April 26, 2016, and substitute the following opinion and judgment in

their place. Appellees have filed a motion to dismiss the appeal, and having reviewed the record,

the Court agrees that the appeal should be dismissed. Therefore, the Court grants the motion and

dismisses the appeal. Appellant shall pay all costs relating to this appeal, both in this Court and

the court below.